DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 11-14 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jee et al. (US 2016/0219329 A1).
Regarding claims 1 and 18, Jee discloses an electronic apparatus (see Figure 3, 200, TV) comprising: a first communication circuit configured to perform wireless communication in a first mode (see Figure 3, Wi-Fi Direct or Bluetooth, para. 0017, 0079 and 0082); a second communication circuit configured to perform wireless communication with an access point in a second mode (see Figure 3, Wi-Fi through AP 10, para. 0017, 0074-0076); and a processor configured to control the electronic 
Regarding claims 2 and 19, Jee discloses wherein the first mode-based wireless communication comprises Bluetooth communication complying with institute of electrical and electronic engineers (IEEE) 802.15 standards, and the second mode-based wireless communication comprises a wireless local area network (WLAN) 
Regarding claim 3, Jee discloses wherein the first identification information for the first mode-based wireless communication comprises medium access control (MAC) address information for Bluetooth communication, and the second identification information for the second mode-based wireless communication comprises MAC address information for WLAN communication (see Figure 13, para. 0159).
Regarding claim 11, Jee discloses wherein the processor is configured to control the electronic device to: display an image based on identification of a communication connection with the external apparatus, and stop displaying the image based on identification of a communication disconnection from the external apparatus while displaying the image (see para. 0009, 0109 and 0257).
Regarding claim 12, Jee discloses wherein the first mode comprises one-to-one communication without using the access point, wherein the first mode has a shorter communication range than the second mode (see Figure 3, Wi-Fi direct vs Wi-Fi, para. 0076-0079).
Regarding claim13, Jee discloses wherein the processor is configured to control the electronic apparatus to establish a communication connection using the second communication circuit based on disconnection of communication connection using the first communication circuit (see para. 0088, protocol can be switched).
Regarding claim 14, Jee discloses the processor is configured to control the electronic apparatus to: transmit a guide message for accessing the access point to the external apparatus through the first communication circuit based on not obtaining the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 4-8, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jee et al. (US 2016/0219329 A1, hereinafter “Jee”) in view of Shpak (US 2016/0359802 A1).
Regarding claims 4 and 20, Jee discloses all the subject matter but fails to mention wherein the address information for the second mode-based wireless communication comprises an Internet protocol (IP) address. However, Shpak from a similar field of endeavor discloses wherein the address information for the second mode-based wireless communication comprises an Internet protocol (IP) address (see para. 0036 and 0040, IP address based on MAC address). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Shpak IP address scheme into Jee Wi-Fi communication protocol scheme. The method can be implemented in a mobile device. The motivation of doing this is to distribute IP addresses in a reliable manner (see para. 0002). 
Regarding claim 5, Jee discloses all the subject matter but fails to mention wherein the processor is configured to control the electronic apparatus to: transmit, in a broadcast mode, a request for the second identification information based on the IP address to a plurality of external apparatuses connected to the access point, and receive a response comprising the second identification information from the external apparatus corresponding to the IP address among the plurality of external apparatuses through the second communication circuit. However, Shpak from a similar field of endeavor discloses wherein the processor is configured to control the electronic 
Regarding claim 6, Jee discloses wherein the processor is configured to control the electronic apparatus to: store a record that the response comprising the second identification information has not been received, and periodically transmit the request based on the stored record (see para. 0106-0109, a registration process of device ID in a database, implicit when a device ID is not found in the database to periodically request).
Regarding claim 7, Jee discloses all the subject matter but fails to mention wherein the processor is configured to control the electronic apparatus to: transmit the request corresponding to the access point connected through the second communication circuit based on the IP address, the IP address being the same as an IP address of an access point to which the external apparatus is connected, and update the records of the external apparatus (see para. 0139, Mac address is used to connect 
Regarding claim 8, Jee discloses wherein the processor is configured to control the electronic obtain identification information of an access point to which the external apparatus is connected from the external apparatus through the first communication circuit (see Figure 3, Wi-Fi connection through AP10), and identify whether the access point based on the obtained identification information is the same as the access point connected through the second communication circuit (see para. 0135-0136, MAC address being registered in DB to make a Wi-Fi connection).
Regarding claim 16, Jee discloses all the subject matter but fails to mention wherein the processor is configured to control the electronic apparatus to obtain the IP address from the external apparatus through the first communication circuit. However, Shpak from a similar field of endeavor discloses wherein the processor is configured to control the electronic apparatus to obtain the IP address from the external apparatus through the first communication circuit (see para. 0036 and 0040, IP address based on MAC address). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Shpak IP address 
Regarding claim 17, Jee discloses wherein the processor is configured to control the electronic apparatus to: transmit the first identification information to a server through the second communication circuit (see Figure 24, para. 0254-0255), and receive the IP address corresponding to the first identification information from the server through the second communication circuit (see para. 0254-0255). Jee discloses all the subject matter but fails to mention receiving IP address. However, Shpak from a similar field of endeavor discloses receiving IP address (see para. 0036 and 0040, IP address based on MAC address). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Shpak IP address scheme into Jee Wi-Fi communication protocol scheme. The method can be implemented in a mobile device. The motivation of doing this is to distribute IP addresses in a reliable manner (see para. 0002). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jee in view of Shpak as applied to claims 1, 4 and 5 above, and further in view of Zelinka (US 2013/0281110 A1).
Regarding claim 9, Jee discloses all the subject matter but fails to mention wherein the processor is configured to control the electronic apparatus to: transmit, in a unicast mode, a request for the second identification information based on the IP address to the external apparatus through the second communication circuit, based on .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jee in view of Shpak as applied to claims 1 and 4 above, and further in view of Abzarian et al. (US 2010/0318633 A1, hereinafter “Abzarian”).
Regarding claim 10, Jee and Shpak disclose wherein the processor is configured to control the electronic device to: identify whether the IP address corresponding to the obtained second identification information has been changed, and reobtain a changed IP address by scanning the IP addresses within an address range of a subnet network, based on a change in the IP address. However, Abzarian from a similar field of endeavor discloses wherein the processor is configured to control the electronic device to: identify whether the IP address corresponding to the obtained second identification information has been changed, and reobtain a changed IP address by scanning the IP addresses within an address range of a subnet network, based on a change in the IP address (see para. 0016, 0020-0041, IP address identification via ARP scan). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Abzarian IP address resolution scheme into Jee and Shpak identification scheme. The method can be implemented in a mobile device. The motivation of doing this is to collect identification information of the devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641. The examiner can normally be reached M-F 8-8 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/           Primary Examiner, Art Unit 2463